Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant's arguments filed 02/04/2022 have been entered. Claims 1, 4-6, and 8-19 are pending in the application, claims 2, 3, and 7 are canceled, claims 9-16, and 18-19 are withdrawn. The 112 rejections of claim 3 are withdrawn in view of the amendment. The double patenting rejections previously set forth are withdrawn in view of the terminal disclaimer filed and approved 02/04/2022.

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered, the arguments with respect to Hegde and language around consisting of are addressed with the new grounds of rejection below.
In response to applicant’s arguments concerning Slagt and Boodoo. The modified rejections below rely on Nachtman, which provides macroporous resins but is silent on pore size or composition of the resins. Slagt defines macroporous to include the recited pore size range. Boodoo teaches a similar system of water purification of reverse osmosis feed water using carbon and ion exchange resins, and provides specifics concerning the resins, specifically in relationship to reducing TOC, and as such is reasonably pertinent to the problem with which the applicant was concerned.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Claim Interpretation
Claim 1 recites a bed consisting of activated carbon and a mixed bed ion exchanger consisting of a mixture of anion exchange particles and cation exchange particles¸ based on the instant specification page 14 lines 16-26, a bed consisting of activated carbon, is interpreted to be a separate bed from the mixed bed ion exchanger consisting of a mixture of anion exchange particles and cation exchange particles.

Claim 4 recites the limitation the mixed ion bed exchanger is based on styrene divinylbenzene, interpreted as having the same meaning as comprising.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not air evacuator in claim 6. In view of pages 12 and 13 of the specification, air evacuator is interpreted as an air vent cap (drain/vent port), hydrophobic vent membrane, bypass and check valve, or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-6, and 8, and 17 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Specifically, the claims now require that the carbon bed consists of activated carbon.  Examiner recognizes that the specification provides support for carbon beds which are separate from ion (page 5 lines 9-16, page 13 line 27-page 14 line 29), or alternatively provided as an admixture.  But this is not sufficient support for the claim language consists of with respect to the activated carbon bed, as the original disclosure does not clearly exclude any other component besides the ion exchange resin.  As such, the consists of language appears to represent new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and Liu et al (CN 202297292, applicant provided with translation).
Regarding claim 1, Nachtman teaches a system and method for producing ultrapure water having a specific resistance of at least 18.0 megohm-cm and a TOC count of less than one ppb (abstract, col 1 lines 32-34, a method for producing ultrapure water having a resistivity of greater than 18 MΩ-cm at 25°C and a total organic compound content of less than 20 parts per billion), from a variety of feed sources including e.g. RO treated sources, which includes passing through multiple types of purification media in series (abstract). The system may include a treatment consisting of activated carbon (e.g. in multiple separate layers i.e. a first acid-washed bituminous grade activated carbon, and a second acid-washed coconut shell granular activated carbon (col 3 line 54-col 4 line 44, col 6 lines 51-65, a bed consisting of activated carbon), and treatment with one or more mixed-bed ion exchangers (col 4 line 45-col 5 line 3) including macroporous mixed bed resin (comprising beads having a pore size of 20-100 nm), using 100% mixed bed resin (col 2 lines 10-12, col 6 line 66 – col 7 line 24, a mixed bed ion exchanger consisting of a mixture of anion exchange particles and cation exchange particles). Nachtman teaches it is preferable that the carbon media be placed as successive layers (col 9 lines 10-25).  Regardless, see MPEP 2144.04 V.C; making such layers as separate or separable elements would have 
Nachtman teaches using macroporous resin, but is silent on defining the specific pore size, or specific form of the resin. Resin in the form of beads is known in the art, and an obvious engineering choice, as illustrated by Boodoo. Further Boodoo and Slagt each teach that macroporous resins have pore sizes within the recited range.
Slagt teaches a method of purifying water by bringing an aqueous solution into contact with resin particles ([0004-0009]), that resin (B) may be either a gel resin or a macroporous resin, that gel resins have a pore size of less than 17 Angstroms, and macroporous resins have pore sizes of 17-500 Angstroms (1.7-50 nm) ([0056]), an average pore diameter from 10 nm to 100 nm, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Boodoo teaches environmentally friendly purification of water containing organic contaminants ([0007]), various resin beads ([0033]), in an embodiment the resin can be a macroporous type resin ([0013]), the system comprises an ion exchange apparatus coupled to a reverse osmosis, forward osmosis, nanofiltration, electrodialysis or purification system ([0023]), the ion exchange resin reduces the TOC ([0029]), the resin can be prepared with, for example styrene and divinylbenzene, may be macroporous or gel type, that the term "macroporous" as commonly used in the art means that the copolymer has both macropores and mesopores; the terms "microporous," "gellular," "gel" and "gel-type" are synonyms that describe polymer particles having pore sizes less than about 20 Angstroms while macroporous polymer particles have both mesopores of from about 20 to about 500 Angstroms (2 to 50 nm) and macropores of greater than about 500 (50nm), and in some embodiments the macroporous resin of the invention has a pore diameter range of 500-100,000 Angstroms (50-10,000 nm, having average pore diameter from 10 nm to 100 nm
Slagt and Boodoo provide evidence that Nachtman’s macorporous resin provides a pore diameter from 10 nm to 100 nm. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Boodoo’s resins with Nachtman’s system in order to reduce the concentration of organic compounds (TOC) of the feed water (Boodoo [0029]).
Nachtman is silent to the use of ultrafiltration as an upstream treatment; Nachtman does teach a feed water source pretreated with reverse osmosis (abstract, col 3 lines 54-66). Boodoo teaches ion exchange coupled to reverse osmosis, forward osmosis, nanofiltration, eletrodialysis or purification system ([0023]), and pretreatment e.g. ultrafiltration ([0026]). Liu teaches ultrapure water production (abstract) in which RO-treated water is subsequently treated via UF and ion exchange, which beneficially allows for the UF to treat any microbial contaminants that might accumulate in e.g. RO storage tanks in the system [pgs. 1-2] and thereby protect the downstream ion exchange elements. It would have been obvious to one of ordinary skill in the art to provide a UF treatment in the system and method of Nachtman for a similar purpose i.e. to protect the various cartridge beds from microbial contaminants that might accumulate in the feed sources.
Regarding claim 17, the method according to claim 1, is taught above. Nachtman, Boodoo, and Liu teach prefiltration using ultrafilters as discussed above, Nachtman teaches various embodiments with carbon beds and ion exchange beds in series, including embodiments with an 5activated carbon bed located downstream of a mixed bed ion exchanger (col 7 lines 24-60). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and view of Liu et al (CN 202297292), in view Anes et al (US PG Pub 2009/0008318 A1) and/or Fukui et al (US PG Pub 2010/0130626 A1). 
Regarding claim 4, the method according to claim 1, is taught above. Nachtman is silent on the composition of the resin. However, Boodoo teaches resins can be prepared with, for example styrene and divinylbenzene ([0029-0034]), Further see Anes, which teaches a filter system for water treatment including membrane filtration, activated carbon, and ion exchange treatments (abstract) and teaches that the system may employ various Rohm and Haas resins based on styrene divinylbenzene for adsorption ([0055]) and deionization i.e. in a mixed bed format ([0056]).  See also Fukui, which teaches ion exchange resins including mixed bed resins for ultrapure water production (abstract, [0001-0002]) which are produced as copolymers of styrene and divinylbenzene ([0272, 0280, 0283]).
 	As such, the use of styrene divinylbenzene based resins would have been obvious to one of ordinary skill in the art to employ as common resins useful for water treatment, including mixed bed exchangers for water purification, ultrapure water production, etc.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and view of Liu (CN 202297292), in view of Nachtman (US PG Pub 2002/0179508).
Regarding claim 8, the method according to claim 1, is taught above. Nachtman teaches a feed water source pretreated with reverse osmosis, distillation or deionization (abstract, col 3 lines 54-66, col 7 lines 25-27, col 8 lines 42-45), Boodoo teaches the system comprises an ion exchange apparatus coupled to a reverse osmosis, forward osmosis, nanofiltration, electrodialysis or purification system ([0023]), prior processing of the feed water may include ultrafiltration, microfiltration, sand, multimedia filtration, carbon or anthracite filtration and others ([0026]) treating water by reverse osmosis and/or a further step of treating water by deionization. Liu teaches RO followed by UF followed by ion exchange, providing reverse osmosis prior to the step of passing water through the ultrafilter. While Nachtman is silent on the deionization being electrodeionization, the use of such would be an obvious engineering electrodeionization ([0008]).
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and Liu, in view of Bhave (US 5645727), in view of JP03-004345 1991.
Regarding claim 5, the method according claim 1 is taught above. The taught combination is silent on dead-end filtration. Bhave teaches ultrapure water membrane filtration and that conventional processes for producing ultrapure water typically use dead-end filtration with polymeric membranes, for example ultrafilters are used to produce high purity water for electronics applications (col 1 lines 55-59), JP03-004345 teaches a filter type hollow fiber membrane module with no gas accumulation (page 1 [Industrial Application]), used in ultrafiltration (page 2 second paragraph), where a hydrophilic hollow membrane with a sealed end is in a housing, and a hydrophobic porous hollow fiber membrane is housed in an inner part of the filter housing, gas is taken in and discharged to the outside through a through hole of the hydrophobic hollow fiber (page 3 [Function]). It would have been obvious to one of ordinary skill in the art to incorporate the conventional practice of dead end filtration as shown in Bhave and the hydrophilic hollow fiber of JP03-004345 into the method above in order to facilitate solution penetration (JP03-004345 page 2 paragraph 3), and prevent gas passage (JP03-004345 page 3 paragraph 1). 
Regarding claim 6, the method according claim 1 is taught above. JP03-004345 teaches a filter type hollow fiber membrane module with no gas accumulation (page 1 [Industrial Application], used in ultrafiltration (page 2 second paragraph), where a hydrophilic hollow membrane with a sealed end is in a housing, and a hydrophobic porous hollow fiber membrane is housed in an inner part of the filter evacuating air. It would have been obvious to one of ordinary skill in the art to incorporate the gas discharge of JP03-004345 into the method taught above in order to prevent accumulation of gas in the membrane and prevent disturbance in the performance of the filter ([Effect of the Device]). 
Conclusion   
                                                                                                                                                                                              
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777